Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-53 directed to an invention non-elected without traverse.  Accordingly, claims 14-53 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Peggs (US 2004/0021280 A1) is considered to be the closest prior art to the instant invention.  Peggs does not teach that, as a load is applied, the two opposing base structures lower to the ground and engage the ground by way of a suspension system comprising one or more spring-loaded axles positioned between one or more wheels and the two opposing base structures.  Furthermore, it would not have been obvious to modify Peggs in the claimed manner since Peggs teaches away from the base structures (WM) engaging the ground as argued by Applicant in the Remarks filed 2/7/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652